Citation Nr: 1637002	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St Petersburg, Florida.  The rating decision granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent evaluation effective March 7, 2006.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.

In an April 2012 decision, the Board assigned an increased initial rating of 20 percent to the service-connected left lower extremity radiculopathy.  The Veteran appealed the denial of a rating in excess of 20 percent to the Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the portion of the Board's April 2012 decision pertaining to the left lower extremity radiculopathy.  The appeal was returned to the Board where it was remanded for further development in April 2013.

The case returned to the Board and the claim for an initial rating in excess of 20 percent for left lower extremity radiculopathy was denied in a July 2013 decision.  The Veteran again appealed the denial of the claim to the Court, and in November 2014, the Court issued a memorandum decision vacating the Board's July 2013 decision and remanding the matter for further action.  The Board again remanded the case in April 2015 for the scheduling of a second hearing in accordance with a March 2015 request from the Veteran.  The hearing request was withdrawn by the Veteran in statements dated in February and April 2016, and the Board will therefore proceed with a decision in this case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 8, 2006, the Veteran's radiculopathy of the left lower extremity most nearly approximated moderate incomplete paralysis manifested by pain, sensory loss, and weakness of the leg without motor or reflex deficits or loss of strength. 

2.  From December 8, 2006, the Veteran's radiculopathy of the left lower extremity most nearly approximates severe and manifests pain, sensory loss, absent reflexes, and some loss of strength without complete paralysis, foot drop, or absent active movement of the muscles below the knee. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity prior to December 8, 2006 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a 60 percent rating, but not higher, for radiculopathy of the left lower extremity from December 8, 2006 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's appeal pertains to the initial rating assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and any disagreement with the October 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  In accordance with the applicable law, the January 2010 statement of the case (SOC) set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was also notified of what was required for the next higher schedular rating in a February 2016 rating decision (and accompanying March 2016 notice letter) continuing the current 20 percent evaluation for the left lower extremity radiculopathy.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records. Additionally, the Veteran was provided proper VA examinations to determine the severity of his left leg radiculopathy, most recently in January 2016 in response to his claim for an increased rating for the service-connected low back disability.  

VA has also complied with the remand instructions of the Board.  In response to the Board's remands in December 2010, April 2013, and April 2015, updated records of VA treatment were added to the claims file and the Veteran was provided VA examinations of his left leg radiculopathy in January 2011, May 2013, and January 2016.  In a November 2014 memorandum decision, the Court ordered that the Board should specifically assess the adequacy of the May 2013 VA examination and determine whether it complied with the April 2013 Board remand and December 2012 JMR.  Review of the May 2013 VA examination shows that it contains various internal inconsistencies; for example, the Veteran demonstrated decreased sensation and reduced reflexes of the left leg upon physical examination and was found to have moderate radiculopathy, but the examiner concluded that the Veteran had no functional impairment from his service-connected radiculopathy and the "exam[ination] today does not show any particular problem with his motor or sensory functions..."  The Board finds that the May 2013 VA examination does not comply with the instructions of the April 2013 Board remand and December 2012 JMR, but the noncompliance is remedied by the January 2016 VA examination.  

The January 2016 VA examination report includes a full neurological examination of the left lower extremity, to include muscle strength, reflex, motor, and sensory tests, and a review of the symptoms accompanying the Veteran's radiculopathy.  The January 2016 VA examiner also concluded that the Veteran's left lower extremity radiculopathy was moderate in severity, though severe complaints of pain, paresthesias, and numbness were observed.  The affected nerve was identified as the left sciatic nerve.  The examiner documented the Veteran's complaints and reported functional impairment, to include the Veteran's statement that his pain increased with all movement and when not using his walker.  The April 2013 Board remand ordered an examination to include "a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  The specific nerve or nerves affected by radiculopathy of the Veteran s left lower extremity and the degree of any resulting nerve impairment should be fully specified..."  The January 2016 VA examination contains the information requested by the Board and therefore complies with the April 2013 Board remand instructions.

As a final matter, the Board notes that pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the September 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in February 2015 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded in March 2015 with a request for a new hearing before the Board at a local VA office and the case was remanded in April 2015 to provide the new hearing.  As noted above, the hearing was scheduled, but the Veteran withdrew the hearing request in February and April 2016 and no further action is required.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


Increased Rating Claim

Service connection for radiculopathy of the left lower extremity was granted in the October 2008 rating decision on appeal with an initial 10 percent evaluation assigned effective March 7, 2006.  A higher 20 percent evaluation was granted by the Board in a May 2012 decision.  The RO implemented the higher rating award in a May 2012 rating decision and assigned an effective date of March 7, 2006, the original date of service connection.  The Veteran contends that a higher initial rating is warranted for his left leg radiculopathy as the disability manifests constant pain, numbness, weakness, and affects his balance and ability to function.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a preliminary matter, the Board notes that the medical evidence establishes the presence of a nonservice-connected neurological disability of the left lower extremity in addition to the service-connected radiculopathy.  Physical examinations and nerve conduction studies performed throughout the claims period demonstrate left leg sensory motor polyneuropathy neuropathy of unknown etiology.  The service-connected and nonservice-connected neurological conditions appear to manifest similar symptomatology and the record does not contain medical evidence clearly separating the impairment and symptoms associated with each disability.  The Board will therefore consider the Veteran's total neurological impairment when determining the appropriate rating for the service-connected radiculopathy of the left lower extremity.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's left leg radiculopathy is currently rated as 20 percent disabling under Diagnostic Code 8520 for paralysis of the left sciatic nerve.  The Board notes that the disability was previously rated under Diagnostic Code 8521 pertaining to paralysis of the external popliteal nerve (common peroneal), but was changed to Diagnostic Code 8520 in a February 2016 rating decision continuing the current 20 percent evaluation.  As Diagnostic Code 8520 provides for higher disability ratings than 8521, the Board will continue to utilize this code to rate the Veteran's service-connected disability.  

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Prior to December 8, 2006, the Board finds that an initial rating in excess of 20 percent is not warranted for the Veteran's radiculopathy of the left lower extremity.  The evidence during this period establishes that the disability manifested pain, subjective complaints of numbness, and weakness of the left leg.  During a December 2005 neurological consultation at the VA Medical Center (VAMC), the Veteran reported experiencing leg numbness and weakness; however, he denied any balance problems associated with the weakness and stated that he had fallen in the past due to left knee problems.  Neurological examination of the left leg showed intact motor strength and reflexes, normal sensation, and an unremarkable gait.  Similar findings were noted at a follow-up VAMC neurological examination in February 2006 when no motor, strength, reflex, or sensory abnormalities were observed.  A March 2006 nerve conduction study confirmed the presence of left lumbar radiculopathy and sensory motor polyneuropathy, but an April 2006 neurosurgery consultation again found no motor, sensory, or reflex deficits.  The Veteran was diagnosed with severe lumbar stenosis with neurogenic claudication and reported that he could not walk more than a block or two before needing to sit down to rest.  

Thus, during the period prior to December 8, 2006, the Veteran's left leg radiculopathy manifested pain, subjective numbness, and weakness.  The Veteran clearly experienced some functional impairment due to his service-connected disability, to include limitations to walking, and the Board concludes that the combination of pain, subjective numbness, and weakness most nearly approximates moderate incomplete paralysis of the left sciatic nerve.  As there is no objective evidence of motor, strength, or reflex deficits, an increased rating associated with moderately severe or severe incomplete paralysis is not appropriate.  The evidence does not establish that the Veteran's balance was affected by his left leg radiculopathy during this period and he reported at the April 2006 neurosurgery consultation that he was working as a security guard.  The Board therefore finds that the Veteran's symptoms and level of impairment related to the radiculopathy of the left lower extremity prior to December 8, 2006 are contemplated by the current 20 percent evaluation for moderate incomplete paralysis of the sciatic nerve.  

Beginning December 8, 2006, the Veteran's left leg radiculopathy was productive of increased pain, sensory loss, absent reflexes, weakness with associated balance problems, and reduced strength.  These increased symptoms warrant a 60 percent evaluation for incomplete paralysis of the left sciatic nerve that most nearly approximates severe.  

The medical evidence during this period clearly demonstrates worsening of the Veteran's service-connected radiculopathy.  A December 2006 examination of the lower extremities at a private hospital showed absent or trace reflexes, relatively new onset fatigability with ambulation, and a finding that the Veteran's neurological impairment had progressed.  A June 2009 nerve conduction test performed by a private neurologist demonstrated severe neurological impairment and the private physician noted the presence of severe leg pain associated with the radiculopathy.  Similar findings were observed on an August 2013 VAMC nerve conduction test identifying severe bilateral radiculopathy.  The Veteran's treating neurologist at the VAMC characterized the effect on the Veteran's life from his radiculopathy as "substantial" in May 2014, and severe radiculopathy was diagnosed on a November 2014 Disability Benefits Questionnaire (DBQ) submitted by the Veteran.  Although the January 2016 VA examiner characterized the Veteran's left leg radiculopathy as moderate, the examiner also noted the presence of severe pain, paresthesias, and numbness.  The Board therefore finds that the Veteran's radiculopathy of the left lower extremity most nearly approximates severe and an increased 60 percent evaluation. 

The Board has considered whether a maximum 80 percent evaluation is appropriate under Diagnostic Code 8520, but concludes that the Veteran's left leg radiculopathy does not most nearly approximate complete paralysis of the sciatic nerve.  An 80 percent rating is assigned for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  During the period from December 8, 2006, the Veteran manifested increased neurological impairment of the left lower extremity due to severe radiculopathy, but the evidence does not establish that the manifestations of the disability were of a similar severity and frequency as those contemplated by an 80 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  

During the period beginning December 8, 2006, the Veteran manifested increased impairment to ambulation and standing, as well as some loss of strength and left foot changes; however, these symptoms are not indicative of complete paralysis of the left sciatic nerve.  During the December 2006 private examination and a July 2013 VAMC neurology consultation, the Veteran demonstrated downgoing toes on plantar stimulation, but there is no evidence the foot as a whole dangles or drops.  The Veteran has also clearly maintained active movement of the muscles below his knee.  He has limited mobility, but is able to ambulate with the aid of a walker and is independent in his movements.  The January 2016 VA examiner identified "marked muscle weakness" in the left lower extremity, but also observed there was no atrophy of the leg muscles.  In fact, the Veteran consistently exhibits normal muscle bulk and tone of the left leg on physical examination, despite his subjective testimony that his left calf appears thin.  Regarding the presence of any actual muscle atrophy, the Board finds observations of competent medical professionals are more probative than the Veteran's lay statements.  Furthermore, although a private neurologist opined in June 2009 that the Veteran was "almost totally incapacitated," this finding refers to the combined effect from the Veteran's back and bilateral leg disabilities and decision is solely concerned with the severity of the left radiculopathy alone.  In conclusion, the Veteran manifests severe radiculopathy of the left lower extremity from December 8, 2006 and the Board finds that his symptoms and impairment do not most nearly approximate the criteria contemplated by a maximum 80 percent evaluation under Diagnostic Code 8520 for complete paralysis of the sciatic nerve.  

The Board has also considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but finds none.  In addition, the doctrine of reasonable doubt is not applicable as the preponderance of the evidence is against the claim for a rating in excess of increase granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left leg radiculopathy manifests symptoms of radiating pain, loss of sensation and reflexes, and decreased muscle strength.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

A veteran may be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b) ; Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran has not asserted, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

In sum, the Veteran's radiculopathy of the left lower extremity is properly rated as 20 percent disabling prior to December 8, 2006 and 60 percent disabling.  To this extent, the claim for an increased rating is granted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity prior to December 8, 2006 is denied.  

Entitlement to a 60 percent rating, but not higher, for radiculopathy of the left lower extremity from December 8, 2006 is granted.


REMAND

The Board finds that the Veteran has raised a claim for entitlement to a TDIU as part of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran manifests severe functional impairment as a result of his service-connected spine disability and bilateral lower extremity radiculopathy, and based on his statements and characterization of his disabilities throughout the claims period, the Board finds he has raised a claim for TDIU.  The AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Moreover, the claim for TDIU is inextricably intertwined with a pending claim for an increased initial rating and earlier effective date for service connection for radiculopathy of the right lower extremity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Then, initially adjudicate the claim for entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


